Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103

2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


4.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the 
5.	Claims 1, 6, 11-12 are rejected under 35 U.S.C. 103 as being obvious over Choi (US 2007/0281654).
Regarding claim 1, Choi discloses: (1) a starting position of an OFDM/OFDMA symbol including a ranging symbol is identified based on frame timing. FIG. 9 illustrates configurations of a first ranging symbol whose starting position is identified by a timing of an up-link sub-frame transmitted from a respective terminal to a base station and a second ranging symbol received after the first ranging symbol, see 0066- 0067 (corresponding to determining a range of symbol data in a time domain); (2) a first sample signal and a second sample signal are sampled from the ranging symbol of the ranging signal received in a time domain from the antenna, see 0054; wherein the calculated correlation value and the deviation value between the first sample signal and the second sample signal are used for calculating the reliability value of the antenna in operation S504. In detail, the reliability value is calculated by a ratio of the correlation value and the deviation value, see 0073. In other words, calculating of the reliability of the ranging symbol refers to claimed limitation, “conducting signal integrity evaluation on the received signal within the range of the symbol data”; (3) Choi also teaches extracting data, see 0004.
Choi, however, fails to teach extracting signal data from the range of the symbol data according to a result of the signal integrity evaluation.



Regarding claim 6, this claim has similar limitations as claim 1.  Therefore, it is rejected under Choi for the same reasons as set forth in the rejection of claim 1. The receiving device of Choi should include a processor, a memory for storing instructions executable by the processor, for performing the claimed steps.
Regarding claim 11, this claim has similar limitations as claim 6.  Therefore, it is rejected under Choi for the same reasons as set forth in the rejection of claim 6. 
Regarding claim 12, this claim has similar limitations as claim 1.  Therefore, it is rejected under Choi for the same reasons as set forth in the rejection of claim 1. The receiving device of Choi should include a non-transitory storage medium, when executed by a processor, performing the claimed steps.


                                  Allowable subject matter
6.	Claims 2-5, and 13-15 would be allowable if rewritten or amended to overcome to include all of the limitations of the base claim and any intervening claims.

8.	Claims 19-20 would be allowable if rewritten or amended to overcome to include all of the limitations of the base claim and any intervening claims.


                                              Conclusion

9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUC C HO whose telephone number is (571)272-3147.  The examiner can normally be reached on M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marsha Banks-Harold can be reached on 571-272-7905.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-



Patent Examiner
/DUC C HO/Primary Examiner, Art Unit 2465